Electronically Filed
                                                               Supreme Court
                                                               SCWC-29725
                                                               23-NOV-2010
                                                               12:28 PM



                              NO. SCWC-29725

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     DAVID GARCIA, aka Howard Garcia,
                      Petitioner/Petitioner-Appellant

                                     vs.

          STATE OF HAWAI#I, Respondent/Respondent-Appellee


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (S.P.P. NO. 08-1-0012 (CR. NO. 96-1330))

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: Acoba, J., for the court1)

            Petitioner/Petitioner-Appellant David Garcia’s
application for writ of certiorari, filed on October 27, 2010, is
accepted.
            DATED:    Honolulu, Hawai#i, November 23, 2010.
                                      FOR THE COURT:
                                      /s/   Simeon R. Acoba, Jr.
                                      SIMEON R. ACOBA, JR.
                                      Associate Justice

Glenn D. Choy, on the
application for
petitioner/petitioner-appellant.



     1
         Considered by Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Nacino, assigned by reason of a vacancy.